Smith, Judge,
concurring specially.
I concur fully with the majority’s interpretation of OCGA § 40-6-391 (c). I write separately in an attempt to outline more fully the reasons why the State’s construction of that provision does not reasonably reflect legislative intent. That intent, however, is expressed with less than admirable precision in the statute.
Prior to 1990, OCGA § 40-6-391 (c) provided that “every person convicted of [DUI] shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished as follows. . . .” Ga. L. 1985, p. 758, § 17. Subparagraphs (1), (2), and (3) provided for escalating levels of mandatory minimum punishment, depending upon the number of convictions within the previous five years measured from the dates of previous arrests leading to convictions. Prior to 1990, though, even the most severe possible punishment for repeat violations of OCGA § 40-6-391 within five years did not exceed the maximum allowable for misdemeanors generally. See OCGA § 17-10-3.
In 1990, the Georgia General Assembly amended OCGA § 40-6-391 (c) to provide that “[e]very person convicted of [DUI] shall, upon a first or second conviction thereof, be guilty of a misdemeanor and, upon a third or subsequent conviction thereof, be guilty of a high and aggravated misdemeanor and shall be punished as follows. . . .” The scheme of punishment provided under the current law, however, still is based upon the number of convictions within that same five-year *210period used in the prior law. The chief difference is that the maximum punishment for a third or subsequent offense within five years now can be the maximum for high and aggravated misdemeanors. OCGA § 17-10-4.
Decided June 25, 1993.
Patrick H. Head, Solicitor, Clifford L. Granger, Jr., Sharon L. Melcher, Assistant Solicitors, for appellant.
Skelly & Buckland, Richard M. Skelly, for appellee.
Statutes must be read as a whole, and in interpreting them the courts must “look diligently for the intention of the General Assembly, keeping in view at all times the old law, the evil and the remedy.” OCGA § 1-3-1. Hargrove v. State, 253 Ga. 450, 452 (1) (321 SE2d 104) (1984). In this case, the “old law” required harsher punishment only for those persons arrested and convicted for DUI more than once within a five-year period, and it made no provision for any punishment more severe than that available for misdemeanors generally. The “evil” addressed by the manner in which punishment is escalated, under the old law and the new, is the propensity of some to operate motor vehicles while intoxicated within a relatively short time after one or more DUI convictions. The new law’s “remedy,” in terms of punishment intended to deter such behavior, is that defendants convicted of third and subsequent DUI offenses within a five-year period now are subject to the harsher maximum punishment available for conviction of a high and aggravated misdemeanor. Primarily, this means the sentencing judge has the authority to impose a much larger fine.
The State argues the legislature intended to allow judges greater discretion to punish more severely those who accumulate three or more DUI convictions over longer periods of time than five years. As presently worded, however, the statute’s punishment provisions indicate otherwise. For this reason, I conclude that the legislature intended that only those defendants who may be punished under OCGA § 40-6-391 (c) (3) may be charged with a high and aggravated misdemeanor under that Code section.
I am authorized to state that Judge Johnson joins in this special concurrence.